UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer  Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the date of05 June2014 ALLIED IRISH BANKS, public limited company  Bankcentre, Ballsbridge, Dublin 4, Republic of Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ﻿ For Immediate Release 5 June 2014 AIB - Executive Director Biography Further to its announcements of 29 May 2014 and 17 December 2013, Allied Irish Banks p.l.c. ("AIB") provides additional biographical information in relation to Mark Bourke, Chief Financial Officer and Executive Director of the bank. This information outlines previous directorships held by Mr. Bourke in the past five years. He is now no longer a director of these entities. Mr. Bourke joined AIB on 7 May 2014 and was formally appointed to the Board on 29 May 2014. MARK BOURKE BIOGRAPHY AGE: 48 CAREER DETAILS Mr. Bourke joined AIB from IFG Group p.l.c., ("IFG") a financial services firm that provides pension and investment administration and advisory services in the UK and Ireland. He was Group Chief Executive at IFG until April 2014 and was appointed to that role in 2006 having joined IFG as Group Finance Director in 2000. Mr. Bourke began his career at Price Waterhouse Coopers (PWC) in 1989 where, in 2000, he was made a partner in the firm specialising in international taxation. He is a member of the Institute of Chartered Accountants Ireland (ICAI) and Institute of Taxation in Ireland (AITI) and he was educated at University College Dublin and Dublin City University. Previous Directorships: IFG Group Plc Bumper2Bumper Automotive Limited Voluntarily Dissolved January 2013 Previously Held IFG Subsidiary Directorships IFG Group plc IFG Properties Limited IFG Asia Holdings Limited Mortgage & Assurance Services Limited IFG Investment and Mortgage Services Limited IFG Finance Limited IFG Securities Limited IFG Ireland Management Limited Title Underwriting Ireland Limited IFG Nominees Limited Quigley Consultants Limited IFG Pensco Limited Nameridge Limited IFG Treasury Limited The IPS Partnership Limited IPS Pensions Limited James Hay Administration Limited James Hay WRAP Partners Limited James Hay Holdings Limited IFG UK Group Holdings Limited John Siddall France SAS IFG Partnership Limited Saunderson House Limited IFG UK Finance Limited IFG Core Ireland Holdings Limited Foster & Cranfield Limited IFG Holdings (Ireland) Limited Dissolved 2011 IFG Homeloans LimitedDissolved 2011 Retirement Strategies LimitedDissolved 2012 First Names Finance Limited Dissolved July 2012 The above information outlines all relevant disclosures under Rule 17 and Schedule Two (g) (i) - (viii) of the Enterprise Securities Market (ESM) Rules for Companies. -ENDS- For further information please contact: Enda Johnson Niamh Hennessy Head of Corporate Affairs & Strategy Media Relations Manager AIB Group AIB Group Dublin Dublin Tel: +353-1-7726010 Tel: +353-1-7721382 email: enda.m.johnson@aib.ie Email: niamh.n.hennnessy@aib.ie  ALLIED IRISH BANKS, p.l.c. (Registrant) Date:05 June 2014 By: Mark Bourke Chief Financial Officer Allied Irish Banks, p.l.c.
